Per curiam

The practice never has been to waif for exceptions against air award. The party is present at the examination by the arbitrators — be is notified (if the time — lie may apply at the ultimate time appointed for its delivery or publication, and know the contents — he is or ought to he in court attending on his suit, and may except to any thing improper, if Mr. Williams will now •make any exceptions, we will hear them, and if proper, give time to support them ; but we will not wait for the party to make exceptions. No exceptions being made, there was a decree according to the award.